Citation Nr: 1700308	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  04-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for substance abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee osteoma, to include as secondary to service-connected PTSD.

3.  Entitlement to an effective date earlier than February 28, 2001 for a grant of service connection for bronchitis.

4.  Entitlement to an effective date earlier than February 28, 2001, for a grant of service connection for fibromyalgia (claimed as muscle and joint pain).

5.  Entitlement to an effective date earlier than January 13, 2012, for a grant of service connection for reproductive disorder (claimed as defective sperm).

6.  Entitlement to an effective date earlier than June 1, 2010, for assignment of a 50 percent rating for service-connected PTSD.

7.  Entitlement to an effective date earlier than June 1, 2010, for assignment of a 30 percent rating for service-connected irritable bowel syndrome (IBS).

8.  Entitlement to an effective date earlier than June 1, 2010, for assignment of a 30 percent rating for service-connected tension headaches.

9.  Entitlement to a rating in excess of 50 percent for service-connected PTSD.

10.  Entitlement to a rating in excess of 30 percent for service-connected IBS.

11.  Entitlement to a rating in excess of 20 percent for service-connected fibromyalgia.

12.  Entitlement to a compensable rating for service-connected bronchitis.

13.  Entitlement to a compensable rating for service-connected reproductive disorder.

14.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1989 to July 1992, including service in the Southwest Asia Theater of Operations from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2004.  A transcript of this hearing is of record.

The Board notes that this case has a complex procedural history, to include multiple prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, in February 2014, the Board found that new and material evidence had not been received to reopen a claim of service connection for memory loss; granted service connection for fibromyalgia (claimed as muscle and joint pain), and a reproductive disorder (claimed as defective sperm); and granted a 30 percent rating for service-connected tension headaches.  The Board also remanded the issues of service connection for substance abuse and right knee osteoma; earlier effective date for the establishment of service connection for bronchitis; earlier effective dates for the assignment of the 50 percent rating for PTSD and the 30 percent rating for IBS; higher ratings for the PTSD, IBS, and bronchitis; and entitlement to TDIU.

The case has now been returned to the Board for additional appellate consideration.  As indicated on the title page, additional issues have been added to the appeal to include earlier effective dates for the establishment of service connection for fibromyalgia and reproductive disorder; as well as higher initial ratings for these disabilities.  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the claim of service connection for substance abuse; as well as the claims for higher ratings for PTSD, IBS, bronchitis, fibromyalgia, and reproductive disorder.  Accordingly, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's right knee osteoma was incurred or otherwise the result of his active service, to include as secondary to his service-connected PTSD.

2.  Service connection was previously denied for asthma and bronchitis, as well as joint pain and sore muscle, by a November 1994 rating decision.  The Veteran was informed of this decision, including his right to appeal and did not appeal.

3.  Following the November 1994 rating decision, no claim of service connection for bronchitis and/or fibromyalgia/muscle and joint pain was submitted to VA prior to February 28, 2001.

4.  The record does not reflect the Veteran filed a formal or informal claim of service connection for a reproductive disorder/defective sperm prior to January 13, 2012.

5.  The record does not reflect the Veteran had an unadjudicated increased rating claim for his service-connected PTSD, IBS, or tension headaches prior to June 1, 2010.

6.  For the one year period prior to June 1, 2010, the record reflects it was factually ascertainable from February 3, 2010, that the Veteran more nearly approximated than not the criteria for a 50 percent rating for his service-connected PTSD.

7.  The record for the one year period prior to June 1, 2010, does not reflect it was factually ascertainable the Veteran met or nearly approximates the criteria for a 30 percent rating for his service-connected IBS.

8.  The record for the one year period prior to June 1, 2010, does not reflect it was factually ascertainable the Veteran met or nearly approximates the criteria for a 30 percent rating for his service-connected tension headaches.

9.  The Veteran is service connected for PTSD, currently evaluated as 50 percent disabling; IBS, currently evaluated as 30 percent disabling; tension headaches currently evaluated as 30 percent disabling; fibromyalgia, currently evaluated as 20 percent disabling; a lumbar spine disorder currently evaluated as 10 percent disabling; tinnitus, currently evaluated as 10 percent disabling; bronchitis, currently evaluated as zero percent disabling (noncompensable); and reproductive disorder, currently evaluated as zero percent disabling.  His overall combined rating is currently 90 percent.

10.  The competent and credible evidence of record reflects the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for right knee osteoma are not met, to include as secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an effective date earlier than February 28, 2001 for a grant of service connection for bronchitis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

3.  The criteria for an effective date earlier than February 28, 2001, for a grant of service connection for fibromyalgia (claimed as muscle and joint pain) are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

4.  The criteria for an effective date earlier than January 13, 2012, for a grant of service connection for reproductive disorder (claimed as defective sperm) are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

5.  The criteria for an earlier effective date of February 3, 2010, for the assignment of a 50 percent rating for the Veteran's service-connected PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.130, Diagnostic Code 9411 (2016).

6.  The criteria for an effective date earlier than June 1, 2010, for the assignment of a 30 percent rating for the Veteran's service-connected IBS are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.124, Diagnostic Code 7319 (2016).


7.  The criteria for an effective date earlier than June 1, 2010, for the assignment of a 30 percent rating for the Veteran's service-connected tension headaches are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 4.124a, Diagnostic Code 8100 (2016).

8.  The criteria for a grant of TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, however, it does not appear the Veteran has contended there is any deficiency regarding the notification he has received regarding this case.  Moreover, with respect to his earlier effective date claims, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); See also Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also notes nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested with respect to his earlier effective date claims, or his right knee osteoma claim.  Moreover, as a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.

The Board acknowledges the right knee osteoma claim was remanded in February 2014, in part, to accord the Veteran an examination to address the issue of secondary aggravation for his right knee osteoma.  Such examinations were scheduled for 2014, but the Veteran did not appear.  Granted, the Veteran has contended there was good cause why he did not appear, and as discussed in the REMAND portion below the Board finds he does warrant another opportunity to report for such examinations for his PTSD, IBS, and bronchitis claims.  Nevertheless, a competent medical opinion was obtained from a VA examiner in December 2014 based upon review of the Veteran's claims folder, and, as discussed in greater detail below, the Board finds this opinion is adequate for resolution of this case.  Therefore, there is no deficiency to the Veteran for not actually undergoing such an examination for this claim.

No other deficiency in the duty to assist has been identified by the Veteran regarding the issues adjudicated by this decision, to include the conduct of his December 2004 Board hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In addition to the foregoing, for the reasons stated below, the Board finds the Veteran is entitled to a TDIU in the instant case.  As such, any deficiency regarding the duties to notify and assist for this claim are moot.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis - Right Knee Osteoma

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, a thorough review of the record does not reflect the Veteran was diagnosed with or treated for right knee osteoma while on active duty.  Further, the first competent medical evidence of such disability appears to be years after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.);

The Board also notes that a February 2012 VA examiner opined that it was less likely than not that the Veteran's osteoma was related to, caused by, or aggravated by exposure to Gulf War contaminants.  In other words, the examiner found it was not related to his active service.  No competent medical opinion is of record which refutes the VA examiner's opinion on this matter, or which otherwise relates the etiology of this disability directly to the Veteran's active service.

The Veteran has contended, in essence, that his right knee osteoma has been aggravated by his service-connected PTSD.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes, however, that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further finds that the only competent medical opinion of record to address the Veteran's contention of secondary service connection is that of the December 2014 VA examiner, which is against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the December 2014 VA examiner was familiar with the Veteran's medical history from review of his VA claims folder.  Further, the examiner's opinion was not expressed in speculative or equivocal language.  Moreover, the examiner supported the opinion with stated rationale to include noting that the osteoma was an organic condition, while the PTSD was an inorganic condition.  The examiner stated that an inorganic condition was totally separate and distinct from an organic condition.  Hence, an inorganic mental health abnormality or condition cannot directly affect an organic condition.  In this case, the Veteran's inorganic mental health condition (his PTSD) was separate and distinct and therefore cannot in any way directly affect by way of aggravation any organic condition in this case, the Veteran's osteoid osteoma of the right knee.  Therefore, the Veteran's right knee osteoid osteoma was less likely than not aggravated by his service-connected PTSD.  No competent medical opinion is of record which refutes this VA examiner's opinion, or which otherwise finds the right knee osteoma is secondary to the service-connected PTSD.  Consequently, the Board concludes this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's right knee osteoma was incurred or otherwise the result of his active service, to include as secondary to his service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Legal Criteria and Analysis - Earlier Effective Date for Service Connection

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. §  5110 ; 38 C.F.R. §  3.400.

Historically, the Board notes that service connection was previously denied for asthma and bronchitis, as well as joint pain and sore muscle, by a November 1994 rating decision.  The Veteran was informed of this decision, including his right to appeal and did not appeal.  Moreover, the record does not reflect new and material evidence was physically or constructively of record within the one year appeal period of that decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In pertinent part, no statements appear to be of record from the Veteran regarding these conditions; nor does it appear there were any medical records physically or constructively on file which pertain to these claimed conditions.  Thus, these denials are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  As service connection was established for fibromyalgia on the basis of the Veteran's complaints for muscle and joint pain, this denial is applicable to this disability.

Inasmuch as the November 1994 denial of service connection for bronchitis and joint and muscle pain is final, the effective date for the establishment of service connection for bronchitis and fibromyalgia can be no earlier than the claim to reopen.

The Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal for an earlier effective date pertains to a period prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Here, the record does not reflect the November 1994 rating decision denied the pertinent claims because they were not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, a thorough review of the record available for the Board's review does not reflect the Veteran submitted any written communication from the time of the November 1994 rating decision to February 28, 2001, in which he indicated he was seeking or believed he was entitled to service connection for bronchitis or fibromyalgia/joint and muscle pain; i.e., he did not submit a formal or informal application to reopen these claims prior to the current effective date for which service connection was established for these disabilities.  Therefore, he is not entitled to an earlier effective date for the establishment of service connection for these disabilities.

Inasmuch as the resolution of the earlier effective date claims for fibromyalgia and bronchitis involves the finality of the prior denial in November 1994, the Board does take note of the fact that a final decision a decision "is subject to revision on the ground of clear and unmistakable error [CUE]."  38 U.S.C.A. § 5109A.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of [CUE]."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  However, the Court has held that for a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he or she must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.  See Russell v. Principi, 3 Vet. App. 310   (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Here, the record does not reflect the Veteran has even alleged CUE in the November 1994 rating decision.  Therefore, no further discussion of the matter is warranted at this time.

With respect to the claim of entitlement to an effective date earlier than January 13, 2012, for the establishment of service connection for reproductive disorder the Board notes that there is no prior, final denial that affects this claim.  Further, there is evidence which indicates the Veteran did have such a disability prior to the current effective date.  However, a thorough review of the record does not reflect he submitted any written communication prior to that date indicating he was seeking or believed he was entitled to service connection for such a disability; i.e., record does not reflect the Veteran filed a formal or informal claim of service connection for a reproductive disorder/defective sperm prior to January 13, 2012.  Therefore, an earlier effective date is not warranted.

Legal Criteria and Analysis - Earlier Effective Date for Disability Rating

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The record does not reflect the Veteran had an unadjudicated increased rating claim for his service-connected PTSD, IBS, or tension headaches prior to June 1, 2010.  In pertinent part, the Board notes that service connection was established for PTSD, evaluated as 30 percent disabling, and tension headaches, evaluated as noncompensable, by a July 2003 rating decision.  A February 2004 rating decision continued the noncompensable rating for the tension headaches.  A March 2004 rating decision established service connection for IBS, evaluated as 10 percent disabling.  A thorough review of the record does not reflect the Veteran appealed these rating decisions, to include the ratings assigned for the PTSD, IBS, and/or tension headaches.  Thus, those decisions are final.  Further, a thorough review of the record from the time of these rating decisions does not reflect the Veteran filed a formal or informal increased rating claim for any of these disabilities prior to June 1, 2010; i.e., he did not submit a written document indicating he was seeking or believed he was entitled to higher ratings for any of these disabilities during this pertinent period.

In view of the foregoing, the Board finds the Veteran did not have an unadjudicated increased rating claim for his PTSD, IBS, and/or tension headaches prior to June 1, 2010.  Therefore, an earlier effective date cannot be assigned on the basis of an earlier date of claim.  Accordingly, the Board must determine whether the evidence for the one year prior to that date of claim reflects it was factually ascertainable a higher rating was warranted for these disabilities.

In determining whether the Veteran satisfied the criteria for at least a 50 percent rating for his PTSD for the one year period prior to June 1, 2010, the Board notes that the applicable rating criteria provides that a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In reviewing the evidence for the pertinent period, the Board notes that treatment records dated February 3, 2010, reflect the Veteran presented unshaven, mildly mephitic and visibly tense, agitated.  Records dated the following day note symptoms such as irritability/anger and insomnia.  Further, he was assigned a global assessment of functioning (GAF) score of 50.  Although it does not appear all of the specific symptomatology encompassed by a 50 percent rating was noted at that time, it does indicate an increase in severity from prior evaluation, particularly as he subsequently filed an increased rating claim in June 1, 2010.  The Board also notes that relevant regulatory provisions mandate resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds the record reflects it was factually ascertainable from February 3, 2010, that the Veteran more nearly approximated than not the criteria for a 50 percent rating for his service-connected PTSD.  Therefore, he is entitled to an earlier effective date of February 3, 2010, for the assignment of the 50 percent rating.  A review of the evidence of record for the remaining portion of the one year period prior to June 1, 2010, does not reflect treatment for the service-connected PTSD so as to warrant an effective date earlier than February 3, 2010.

Regarding the other earlier effective date claims, the Board notes the Veteran's IBS is evaluated pursuant to 38 C.F.R. § 4.124, Diagnostic Code 7319, which provides that a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Board also notes the service-connected headaches has been evaluated as analogous to migraine headaches pursuant to 38 C.F.R. § 4.124a  Diagnostic Code 8100. Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In this case, the Board notes that a thorough review of the evidence of record for the one year period prior to June 1, 2010, does not indicate any findings regarding the service-connected IBS or headaches to include the requisite symptomatology necessary for the 30 percent rating for either disability.  As such, the Board must find it was not factually ascertainable during this relevant period that such ratings were warranted.  Thus, an effective date earlier than June 1, 2010, for the assignment of these ratings is denied.

Inasmuch as the Veteran was assigned a noncompensable rating for his service-connected headaches prior to June 1, 2010, the Board notes that the provisions of 38 C.F.R. § 3.157 are potentially applicable.  However, a thorough review of the evidence, to include medical treatment records, does not demonstrate the level and frequency of prostrating attacks that would warrant a compensable rating from the time of the February 2004 rating decision which continued the noncompensable rating to the current June 1, 2010, effective date.

Legal Criteria and Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

In this case, the Veteran is service connected for PTSD, currently evaluated as 50 percent disabling; IBS, currently evaluated as 30 percent disabling; tension headaches currently evaluated as 30 percent disabling; fibromyalgia, currently evaluated as 20 percent disabling; a lumbar spine disorder currently evaluated as 10 percent disabling; tinnitus, currently evaluated as 10 percent disabling; bronchitis, currently evaluated as zero percent disabling; and reproductive disorder, currently evaluated as zero percent disabling.  His overall combined rating is currently 90 percent.  38 C.F.R. § 4.25.  Therefore, he satisfies the schedular criteria for consideration of a TDIU.

With respect to the merits of the underlying claim, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532  (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).  In determining whether the Veteran is entitled to a TDIU, neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the evidence of record reflects the Veteran education includes a high school GED.  The record also reflects that he was employed as a roofing foreman for roofing companies from 1992 to 1999, and has been self-employed in home improvement business since 1999.  However, the evidence, to include records from the Social Security Administration (SSA), reflects he has not engaged in substantially gainful employment since January 2010.

The Board observes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.

In this case, the record reflects the Veteran would be restricted to the types of employment he could pursue in light of his service-connected disabilities.  For example, the SSA determined in a May 2012 decision that the Veteran had severe impairment due to his medical conditions that precluded substantially gainful activity, and emphasized his PTSD, IBS, and lumbar spine disorder in making this determination.  The Board notes it is not bound by this determination, but it is evidence to be taken into consideration.  Moreover, the SSA's determination is supported by various medical records which evaluated the Veteran and indicate various limitations to include restricted periods of standing and sitting.  Further, a review of the SSA records and other pertinent evidence indicates that the types of substantially gainful employment opportunities that would accommodate such restrictions appear to be inconsistent with the Veteran's education and work history.  As such, it appears this Veteran is capable of no more than marginal employment due to the impairment caused by his service-connected disabilities.  Under the law, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The Board also reiterates the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a TDIU is warranted in this case.


ORDER

Service connection for right knee osteoma, to include as secondary to service-connected PTSD, is denied.

An effective date earlier than February 28, 2001 for a grant of service connection for bronchitis is denied.

An effective date earlier than February 28, 2001, for a grant of service connection for fibromyalgia (claimed as muscle and joint pain) is denied.

An effective date earlier than January 13, 2012, for a grant of service connection for reproductive disorder (claimed as defective sperm) is denied.

An effective date no earlier than February 3, 2010, for assignment of a 50 percent rating for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date earlier than June 1, 2010, for assignment of a 30 percent rating for service-connected IBS is denied.

An effective date earlier than June 1, 2010, for assignment of a 30 percent rating for service-connected tension headaches is denied.

A TDIU due to service-connected disability is granted.


REMAND

With respect to the substance abuse disorder claim, the Board remanded this claim in February 2014 in part to obtain a competent medical opinion as to whether it was caused or aggravated by his service-connected PTSD.  Although a competent medical opinion was subsequently promulgated in February 2015 which is against the substance abuse disorder being caused by the service-connected PTSD, it did not address the matter of secondary aggravation in accord with Allen, supra.  Without such an opinion, this examination is not adequate for resolution of this case.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is required to obtain clarification form the February 2015 VA examiner regarding the matter of secondary aggravation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also remanded the case in February 2014 for the Veteran to be accord new examinations to address the current severity of his service-connected PTSD, IBS, and bronchitis.  Although such examinations were scheduled for 2014, the Veteran did not appear for those examinations.  The law provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations, and that there are consequences for failure to attend scheduled medical examinations without good cause.  38 C.F.R. §§ 3.326, 3.655 Here, a June 2014 Report of General Information reflects the Veteran reported he was unable to attend the examination indicating it was due to the fact he was homeless, and indicated he would like to have those examinations rescheduled.  He has continued to indicate his desire to report for such examinations.  As such, it appears he has presented good cause for not reporting to the scheduled examinations, and the Board finds he should be provided with another opportunity to report for such examinations.  The Board also finds that new examinations would benefit the abjudication of his claims for higher ratings for his fibromyalgia and reproductive disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his PTSD, IBS, bronchitis, fibromyalgia, and reproductive disorder since May 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD, IBS, bronchitis, fibromyalgia, and reproductive disorder symptoms; as well as the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examination(s) to evaluate the current nature and severity of his PTSD, IBS, bronchitis, fibromyalgia, and reproductive disorder.  The claims folder should be made available to the examiner for review before the examination.

4.  The Veteran's claims folder should be made available to the February 2015 VA examiner for review and clarification of the opinion expressed therein.  Specifically, the examiner must express an opinion as to whether it is at least as likely as not the Veteran's substance abuse disorder was aggravated by his service-connected PTSD.  By aggravation, the Board means a permanent increase in severity that is beyond  natural progression.

If the original VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If additional examination is deemed necessary, then it should be conducted.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


